        Case 2:13-mc-00069-AJS Document 393 Filed 02/05/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


PREMIER COMP SOLUTIONS, LLC,

                Plaintiff,                        Civil Action No. 2:13-mc-69

       v.                                         Civil Action No. 2:15-cv-00703

UPMC, et al.,

                Defendants.



                                          ORDER

       AND NOW, this _______ day of ___________________, 2021, upon consideration of

the Motion to Continue Seal filed by UPMC, a Pennsylvania nonprofit non-stock corporation,

UPMC Benefit Management Services, Inc., d/b/a UPMC WorkPartners and UPMC Health

Benefits, Inc., d/b/a UPMC WorkPartners (the “UPMC Defendants”), which Defendant MCMC,

LLC joins, it is hereby ORDERED, ADJUDGED and DECREED that the UPMC Defendants’

                                                             XXX 2031.
Motion to Continue Seal is hereby GRANTED until February 5, 2041.



                                                    s/Arthur J. Schwab
                                                  ARTHUR J. SCHWAB
                                                  Senior District Judge
